Citation Nr: 0811530	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-36 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of tuberculosis.

2.  Entitlement to service connection for liver damage and 
hepatitis, claimed as due to isoniazid (INH) therapy.

3.  Entitlement to service connection for endocrine system 
damage and diabetes mellitus, claimed as due to INH therapy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for neuropathy of the 
right upper extremity.

6.  Entitlement to service connection for neuropathy of the 
left upper extremity.

7.  Entitlement to service connection for neuropathy of the 
right lower extremity.

8.  Entitlement to service connection for neuropathy of the 
left lower extremity.

9.  Entitlement to service connection for diabetic 
retinopathy blindness.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
reopening of a previously denied claim for residuals of 
tuberculosis.  The RO denied service connection for liver 
damage with hepatitis, endocrine system damage with diabetes 
mellitus, sleep apnea, neuropathy of the right and left upper 
and right and left lower extremities, diabetic retinopathy 
blindness, and headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board will remand the case to obtain additional evidence 
relevant to the claims.  The veteran was separated from 
service in 1971.  The claims file contains some records of 
medical treatment of the veteran in the 1990s and 2000s.  The 
evidence in the file does not any treatment of the veteran 
directly after service, in the 1970s and 1980s, for 
tuberculosis residuals, hepatitis, diabetes mellitus, sleep 
apnea, neuropathy of the upper and lower extremities, 
diabetic retinopathy blindness, and headaches.  The Board 
will remand the case for the RO to ask the veteran to 
identify the physicians and facilities that have treated him, 
and for the RO to obtain treatment records from the sources 
the veteran identifies.

The veteran attributes some of his disorders, including 
hepatitis and diabetes, to the drug, INH, that was prescribed 
to him during service.  He attributes other disorders, 
including sleep apnea, neuropathy of the upper extremities, 
and headaches, to neck injury in a motor vehicle accident 
during service.  On remand, the veteran should have VA 
medical examinations, with review of the claims file, and 
opinions regarding the likely etiology of the disorders for 
which he is claiming service connection.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
sources and dates of treatment he has 
received since service for tuberculosis or 
tuberculosis residuals, hepatitis, 
diabetes mellitus, sleep apnea, neuropathy 
of the upper and lower extremities, 
diabetic retinopathy blindness, and 
headaches.  The veteran should provide the 
names, and as much address information as 
possible, and the approximate years of 
treatment, for the physicians, hospitals, 
and other practitioners or facilities from 
which he received treatment for those 
disorders from March 1971 forward.  The RO 
should obtain records of treatment of the 
veteran from the sources that the veteran 
identifies.

2.  Thereafter, schedule the veteran for a 
VA medical examination or examinations to 
address the nature and likely etiology of 
any current tuberculosis residuals, 
hepatitis, diabetes mellitus, sleep apnea, 
neuropathy of the upper and lower 
extremities, diabetic retinopathy 
blindness, and headaches.  The examiner 
must be provided with the veteran's claims 
file for review.  If the general medical 
examiner recommends specialist 
examinations with respect to any of the 
claimed disorders, such examinations 
should be performed.  The examiner or 
examiners should explain the reasons for 
the opinions expressed.  The specific 
questions to be addressed are as follows:

A. The veteran had positive tuberculosis 
tests during service, and received medical 
treatment as a result of those test 
results.  The medical records, however, do 
not make clear to a lay person whether the 
veteran had tuberculosis during service.  
After examining the veteran and reviewing 
the claims file, the examiner should 
express opinions as to whether the veteran 
had tuberculosis during service, and 
whether the veteran has any current 
disorder attributable to past 
tuberculosis.

B. The veteran asserts that he developed 
hepatitis as a result of isoniazid (INH) 
therapy during service in the late 1960s 
and early 1970s.  The examiner should 
express an opinion regarding the likely 
etiology of any current hepatitis, 
including whether it is at least as likely 
as not that current hepatitis is causally 
related to INH therapy during service or 
to other disease, injury, or exposure 
during service.

C. The veteran asserts that he developed 
diabetes mellitus as a result of INH 
therapy during service in the late 1960s 
and early 1970s.  After examining the 
veteran and reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes is causally 
related to INH therapy during service or 
to other disease, injury, or exposure 
during service.

D. The veteran reports that he has 
symptoms that are like sleep apnea, except 
without respiratory distress.  The 
examiner should ask the veteran to explain 
what symptoms he has.  After examining the 
veteran and reviewing the claims file, the 
examiner should provide a diagnosis as to 
whether the veteran has sleep apnea, or 
any other disorder manifested by the 
reported symptoms.  With respect to any 
current sleep apnea or other disorder 
manifested by the reported symptoms, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder is causally related to 
service.

E. The veteran reports that he has 
neuropathy in both upper and both lower 
extremities.  He notes that he had neck 
symptoms following a motor vehicle 
accident during service in 1970.  The 
examiner should provide a diagnosis as to 
whether the veteran has neuropathy in each 
of the upper and lower extremities.  For 
those extremities where neuropathy is 
present, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the neuropathy is 
causally related to service, including 
neck injury in a motor vehicle accident 
during service.



F. The veteran reportedly has diabetic 
neuropathy blindness.  After examining the 
veteran and reviewing the claims file, the 
examiner should provide an opinion as to 
whether the veteran's blindness resulted 
from diabetes mellitus.

G. The veteran reports having frequent or 
severe headaches, which he attributes to 
neck injury from a motor vehicle accident 
during service.  After examining the 
veteran and reviewing the claims file, the 
examiner should provide a diagnosis as to 
the type of headache disorder the veteran 
has, and an opinion as to whether it is at 
least as likely as not that the current 
headache disorder is related to service, 
including neck injury in a 1970 motor 
vehicle accident.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

